    Case 2:20-cv-00742-MHT-SRW Document 1 Filed 09/15/20 Page 1 of 28




                IN THE UNITED STATES DISTRICT COURT      rm                          1,7. :VTR%
                                                                   74:   C LI,a,     1,
                                                                                          I1J
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION          1[20 SEP !                     A 10: f 0
CHRISTOPHER HAMPTON and
CORTNEY ROLLEY,on behalf of
themselves individually, and all others
similarly-situated,

        PLAINTIFFS,

   v.
                                                  CASE NO.: 2:20-cv-00742-MHT-SRW
ULYSSES OLIVER,JR.,
BRYANNA NICOLE MOSLEY,
LEON TROY WILLIAMS,
WILLIE M.BURKS,
JOHN DOE 1,
JOHN DOE 2,
JOSEPH H.HEADLEY and
ALABAMA DEPARTMENT OF
CORRECTIONS

        DEFENDANTS.

                               CLASS ACTION
                                COMPLAINT

        COME NOW Plaintiffs, Christopher Hampton and Cortney Rolley, file their

Complaint, pursuant to 42 U.S.C. § 1983, against Defendants, Ulysses Oliver, Jr.,

Bryanna Nicole Mosley, Leon Troy Williarns, Willie M. Burks, John Doe 1 & 2,

Joseph Headley and the Alabama Department of Corrections and, in support thereof,

state as follows:



                                   Page 1 of28
    Case 2:20-cv-00742-MHT-SRW Document 1 Filed 09/15/20 Page 2 of 28




                                      PARTIES

      1.     Plaintiff Christopher Hampton is above the age of nineteen (19) years

and is a resident of Barbour County, Alabama.

      2.     Plaintiff Cortney Rolley is above the age of nineteen (19) years and is

a resident of St. Clair County, Alabama.

      3.     Defendant Joseph Headley is above the age of nineteen (19) years and

is a resident ofChilton County, Alabama. At the time of the events, as laid out infra,

Defendant Headley was a Warden with the Alabama Department of Corrections

serving as the Warden at Elmore Correctional Facility. Defendant Headley is sued

exclusively in his official capacity for the sole purpose of implementation of the

injunctive relief requested infra.

      4.     Defendant Willie M.Burks is above the age of nineteen(19) years and

is a resident of Montgomery County, Alabama. At the time ofthe events, as laid out

infra, Defendant Burks was a Lieutenant with the Alabama Department of

Corrections serving as a Correctional Officer at Elmore Correctional Facility with

supervisory responsibility for Ulysses Oliver, Jr., Bryanna Nicole Mosley, Leon

Troy Williams, John Doe 1 & 2. Defendant Burks is sued both in his official and

individual capacities.

      5.     Defendant Ulysses Oliver, Jr. is above the age of nineteen (19) years

and is a resident of Montgomery County, Alabama. At the time of the events, as laid
                                     Page 2 of28
    Case 2:20-cv-00742-MHT-SRW Document 1 Filed 09/15/20 Page 3 of 28




out infra, Defendant Oliver was a Sergeant with the Alabama Department of

Corrections serving as a Correctional Officer at Elmore Correctional Facility.

Defendant Oliver is sued both in his official and individual capacities.

      6.     Defendant Bryanna Nicole Mosley is above the age of nineteen (19)

years and is a resident of Shelby County, Alabama. At the time ofthe events, as laid

out infra, Defendant Moseley was employed by the Alabama Department of

Corrections and was serving as a Correctional Officer at Elmore Correctional

Facility. Defendant Mosely is sued both in her official and individual capacities.

      7.     Defendant Leon Troy Williams is above the age of nineteen(19) years

and is a resident of Montgomery County, Alabama. At the time ofthe events, as laid

out infra, Defendant Williams was employed by the Alabama Department of

Corrections and was serving as a Correctional Officer at Elmore Correctional

Facility. Defendant Williams is sued both in his official and individual capacities.

      8.     Defendants John Doe 1 & 2 are, upon information and belief, above the

age of nineteen (19) years and residents ofthe State of Alabama. At the time of the

events, as laid out infra, Defendants John Doe 1 & 2 were employed by the Alabama

Department of Corrections serving as Correctional Officers at Elmore Correctional

Facility and were responsible,through either action or inaction,for the physical harm

caused to either Christopher Hampton or Cortney Rolley, on or about February 16,

2019. John Doe 1 & 2 are sued both in their official and individual capacities.
                                     Page 3 of28
    Case 2:20-cv-00742-MHT-SRW Document 1 Filed 09/15/20 Page 4 of 28




      9.      Defendant, the Alabama Department of Corrections was and is, at all

times relevant hereto, a governmental agency that owns and operates the Elmore

Correctional Facility and is responsible for funding and maintaining the facility, and

ensuring that the physical facilities provide for adequate security, procedures and/or

protocols to protect inmates from abuse by the correctional officers. The Alabama

Department of Corrections is an entity subject to suit under federal law and the laws

of Alabama. At all relevant times, the Alabama Department of Corrections was

aware of the lack of adequate security, procedures and/or appropriate protocols to

ensure the safety of inmates and exhibited deliberate indifference to those

conditions.

       10.    Defendants have acted under color of state law, custom, and usage at

all times relevant to this action.

                              JURISDICTION AND VENUE

      11.     Paragraphs 1 through 10 are incorporated herein as if set out in full.

      12.     This Court has personal jurisdiction over all Defendants.

      13.     This Court has subject matter jurisdiction over this action pursuant to

42 U.S.C. § 1983 seeking redress ofinjuries suffered as a result ofdeprivation under

color of state law rights secured by the Fourteenth Amendment to the United States

Constitution. Hence, the Court has Federal Question Jurisdiction pursuant to 28

U.S.C. § 1331 and 1343(a)(3). Furthermore,jurisdiction over Plaintiffs' claims for
                                      Page 4 of28
    Case 2:20-cv-00742-MHT-SRW Document 1 Filed 09/15/20 Page 5 of 28




injunctive relief, costs, expenses, and attorney fees is additionally conferred by 42

U.S.C. § 1988.

      14.    This action also claims violations of Alabama State law. Pursuant to 28

U.S.C. § 1367(a), this Court has Ancillary or Supplemental Jurisdiction over

Plaintiffs state law claims since these claims are so related to the claims in the §

1983 civil rights action that they form part of the same case and controversy and

arise out ofthe same set of operative facts.

      15.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391 and other

applicable law because the cause of action arose in Elmore County, Alabama, which

is situated within the district and divisional boundaries of the Middle District of

Alabama.

                                       FACTS

                     Parties' Respective Penal Backgrounds

      16.    Paragraphs 1 through 15 are incorporated herein as if set out in full.

      17.    According to its public statement, the mission of the Alabama

Department of Corrections is to "confine, manage and provide rehabilitative

programs for convicted felons in a safe, secure and humane environment, utilizing

professionals who are committed to public safety and to the positive re-entry of

offenders into society."


                                     Page 5 of 28
    Case 2:20-cv-00742-MHT-SRW Document 1 Filed 09/15/20 Page 6 of 28




       18.    Elmore Correctional Facility ("Elmore") is located north of

Montgomery in Elmore,Alabama in the above-named county in this Judicial Circuit.

       19.    Defendant Joseph Headley was, at the times relevant to the facts laid

out infra, Elmore's Warden and functioned as its chief operations officers with

control over its policies and with supervisory responsibility for the corrections

officers working at the facility.

      20.     Defendants Ulysses Oliver, Jr., Leon Troy Williams, Bryanna Nicole

Mosley, Willie M. Burks and John Doe 1 & 2 work or worked as Correctional

Officers with the State of Alabama(the "Defendant Correctional Officers.")

      21.     Defendant Burks was a Lieutenant at Elmore and supervised Ulysses

Oliver, Jr., Bryanna Nicole Mosley, Leon Troy Williams and John Doe 1 & 2.

      22.     Plaintiffs Christopher Harnpton and Cortney Rolley are former inmates

at Elmore.

      23.     Plaintiffs Hampton and Rolley are currently incarcerated at facilities

operated by Defendant, the Alabama Department of Corrections.

      24.     The events made the basis for this suit occurred while both Plaintiffs

were serving tirne at Elmore at the same time that Defendant Correctional Officers

and Defendant Headley worked at Elmore with supervisory responsibility over both

Plaintiffs.


                                     Page 6 of28
    Case 2:20-cv-00742-MHT-SRW Document 1 Filed 09/15/20 Page 7 of 28




      25.    At all times relevant to this lawsuit, Defendant Correctional Officers

were acting within the line and scope of their employment by the Alabama

Department of Corrections and were supervised by Defendant Headley, the Warden

of Elmore at the time.

                Christopher Hampton and Cortney Rolley
     Are Taken by the Defendant Correctional Officers to the Shift Office

      26.    On or around February 16, 2019, Plaintiffs had just finished visitation

and were walking back to their cells. Defendant Williams apprehended and

handcuffed Plaintiff Rolley and accused him of attempting to retrieve contraband

from beyond the prison fence line. Plaintiff Hampton was then handcuffed as well

by Defendant Burks.

      27.    Plaintiffs were searched. No contraband was found on their person.

      28.    Defendant Williams escorted Plaintiffs to the guards' ECF shift office.

Plaintiffs were still handcuffed with their hands behind their back.

      29.    Upon arrival at the shift office, Defendant Williams stated to

Defendants Mosley, Oliver, Burks, Paesley and Watson that "[I] caught these

motherfuckers tging to get some dope into thejail."

      30.    Plaintiffs were then placed in the ECF observation room while

Defendants Williams, Mosley and Oliver went to the front gate area in order to

review surveillance footage of the alleged offense.

                                     Page 7 of28
    Case 2:20-cv-00742-MHT-SRW Document 1 Filed 09/15/20 Page 8 of 28




      31.    The ECF observation room contains four (4) beds and sits directly

across from the ECF shift office, separated by a hallway, approximately five(5)feet

across.

      32.    The shift office door and the observation room door open into the

hallway. Additionally, the ECF shift office has a window through which persons

inside the shift office can see into the hallway.

      33.    Upon Defendants William, Mosley and Oliver's return, Defendant

Oliver retrieved the key and let himself into the observation room where Plaintiffs

Hampton and Rolley were sitting quietly, still with their hands cuffed behind their

backs.

      34.    Neither Plaintiff was engaged in any kind of disruptive conduct.

      35.    Defendant Oliver then commanded Plaintiffs "Let's go." Defendant

Burks dragged Plaintiff Rolley out ofthe observation room and into the hallway, in

full view ofthe remaining Defendant Correctional Officers.

      36.    As he left the observation room, Defendant Burks turned to Plaintiff

Hampton and said "You're next."

      37.    There was no legitimate law enforcement reason to remove either

Plaintiff from the observation room at that time.




                                      Page 8 of28
    Case 2:20-cv-00742-MHT-SRW Document 1 Filed 09/15/20 Page 9 of 28




                         The Brutal Beating of Cortney Rolley
                        By the Defendant Correctional Officers

      38.    As the remaining Defendant Correctional Officers watched through the

doorway and window of the shift office, and under the supervision of Defendant

Burks, Defendant Oliver proceeded to shove Plaintiff Rolley against the hallway

wall, knocking him to the ground.

      39.    While Plaintiff Rolley lay prostrate at his feet, Defendant Oliver began

to systematically punch and kick him more than a dozen times. Defendant Oliver

then pulled out a collapsible baton, snapped it open, and continued to beat Plaintiff

Rolley with it, until Plaintiff Rolley lost consciousness.

      40.    Defendant Oliver struck Plaintiff Rolley approximately nineteen (19)

times.

      41.    Throughout this beating, Plaintiff Rolley's hands were cuffed behind

his back.

      42.    Throughout this beating, all other named Defendant Correctional

Officers were present and witnessed the assault on Plaintiff Rolley. At no point did

any Defendant Correctional Officer make any effort to intercede on Plaintiff

Rolley's behalfor prevent Defendant Oliver from administering the beating, despite

having the duty, opportunity and ability to do so.



                                     Page 9 of28
   Case 2:20-cv-00742-MHT-SRW Document 1 Filed 09/15/20 Page 10 of 28




                     The Brutal Beating of Christopher Hampton
                       By the Defendant Correctional Officers

      43.    After assaulting Plaintiff Rolley, and as he lay unconscious in the

hallway, Defendant Oliver re-entered the observation room and dragged Plaintiff

Hampton out into the hallway.

      44.    In order to do this, he had to move past Defendant Williams, who was

standing in the doorway to the observation room.

      45.    Defendant Williams made no attempt to stop Defendant Oliver.

      46.    Defendant Oliver dragged Plaintiff Hampton back to where Plaintiff

Rolley was lying, unconscious, in the hallway. Plaintiff Rolley had defecated on

himself.

      47.    Under the supervision of Defendant Burks, and in sight of the

remaining Defendant Correctional Officers, Defendant Oliver began to beat Plaintiff

Hampton in the same manner in which he had beaten Plaintiff Rolley, using his fists

and feet, but primarily with his baton.

      48.    Defendant Oliver beat Plaintiff Hampton in the legs, back of the head,

the side ofthe face and the arms.

      49.    At one point Plaintiff Hampton screamed in pain, yelling "You broke

my wristr' Defendant Oliver simply replied "I don't give afuck', and continued to

beat him.

                                    Page 10 of28
   Case 2:20-cv-00742-MHT-SRW Document 1 Filed 09/15/20 Page 11 of 28




        50.   The beating continued for about three (3) to four (4) minutes as the

remaining Defendant Correctional Officers watched.

        51.   Throughout this beating,Plaintiff Hampton's hands were cuffed behind

his back.

        52.   Throughout this beating, all other named Defendant Correctional

Officers were present and witnessed the assault on Plaintiff Hampton. At no point

did any Defendant Correctional Officer make any effort to intercede on Plaintiff

Hampton's behalf or prevent Defendant Oliver from administering the beating,

despite having the duty, opportunity and ability to do so.

        53.   Defendant Burks, as he watched the beatings, stated "It'sfair." He did

nothing to stop the assaults.

        54.   No contraband was ever found.

                  Plaintiffs' Injuries and Subsequent Treatment

        55.   Following the beatings by the Defendant Correctional Officers, both

Plaintiffs were returned to the observation room where they remained for about an

hour.

        56.   Once Plaintiff Rolley had regained consciousness, Defendant Burks

demanded that the Plaintiffs sign an affidavit, admitting to the contraband offense.

        57.   Plaintiffs refused.


                                    Page 11 of28
   Case 2:20-cv-00742-MHT-SRW Document 1 Filed 09/15/20 Page 12 of 28




      58.    Defendant Burk then told them "Ifyou don't sign it, then we're really

going tofuck you up."

      59.    Plaintiffs, in grave fear for their safety, signed the affidavit.

      60.    Defendant Burks then threatened the Plaintiffs not to say anything to

anybody about what had happened to them.

      61.    Plaintiffs were then transported to the infirmary at Staton Correctional

Facility (-Stalof') for treatment as Elmore lacked an infirmary.

      62.    Both Plaintiffs were clearly seriously injured and the nurse at Staton

inquired as to what had happened.

      63.    Plaintiff Hampton told the nurse that he had simply fallen off his bed.

The nurse responded that the injuries could not result from such a fall. She told him

"I can help you."

      64.    Plaintiff Hampton, in fear, responded "No. You don't have to go back

down there."

      65.    Plaintiff Hampton had a broken wrist, multiple contusions and

abrasions, and required stitches for the injury to the side of his face and eye.

      66.    Plaintiff Rolley sustained trauma to his head, back, right arm, right

elbow and right leg and suffered a concussion as a result of being beaten

unconscious.


                                      Page 12 of28
   Case 2:20-cv-00742-MHT-SRW Document 1 Filed 09/15/20 Page 13 of 28




      67.    Plaintiff Rolley also sustained a ruptured blood vessel in his left eye,

numerous contusions and a lacerated scalp.

      68.    Plaintiff Rolley, also still in fear for his safety, also said nothing about

the cause of his injuries. Due to the severity of his injuries he was transported to

Jackson Memorial Hospital for treatment, approximately three(3)to four(4) hours

following the assault.

         The Criminal Prosecutions by the U.S. Department of Justice

      69.    In or around 2019,several ofthe Defendant Correctional Officers were

criminally charged with a violation of Title 18, United States Code, Section 242.

      70.    Specifically, the Defendant Correctional Officers were charged with a

deprivation of Plaintiffs' Constitutional rights to be free from cruel and unusual

punishment by one acting under the color of law.

      71.    Defendant Burks was also criminally charged with a violation of Title

18 United States Code, Section1623. Specifically, that he knowingly made false

material declarations in grand jury testimony about his intentional and deliberate

overtightening of handcuffs and restraints in order to inflict pain on inmates under

his supervision.

      72.    The majority of the Defendant Correctional Officers so charged have

pled guilty to these offenses.


                                     Page 13 of28
   Case 2:20-cv-00742-MHT-SRW Document 1 Filed 09/15/20 Page 14 of 28




      73.    Defendant Burks was previously set to stand trial in October,2020, but

this date has been continued due to the COVID-19 pandemic.

      74.    Defendant Oliver received a custodial sentence for his part in the brutal

beating ofPlaintiffs and is currently incarcerated.

                                 Class Allegations

      75.    This case is brought as a class action under RULE 23(b)(1)and (b)(2)of

the FEDERAL RULES OF CIVIL PROCEDURE.

      76.    The failure of effective and well-crafted policies prohibiting the

corporal punishment of restrained inmates at Elmore Correctional Facility has

allowed,and will continue to allow, unfettered physical assault on and abuse ofsuch

inmates by correctional officers.

      77.    The putative Class is defined as follows:

      All inmates at the Elmore Correctional Facility who have been or will
      in the future be at risk of being assaulted or abused by correctional
      officers while handcuffed, shackled or restrained in any fashion.

      78.    This is a prospective punitive Class seeking, solely, an injunction

regarding certain practices which Plaintiff deems dangerous and in need of

proscription.

      79.    The claims ofthe Named Plaintiffs are typical ofthe claims ofthe Class

inasmuch as the Named Plaintiffs are former inmates at Elmore Correctional Facility

who suffered serious physical assault at the hands of the correctional officers while
                                    Page 14 of28
   Case 2:20-cv-00742-MHT-SRW Document 1 Filed 09/15/20 Page 15 of 28




handcuffed. Both the Named Plaintiffs and the putative Class were/are/will be

subject to a common scheme and course of conduct by the authorities at Elmore

Correctional Facility.

      80.    The Named Plaintiffs have no interests adverse to the interests of other

Class members.

      81.    The Named Plaintiffs will fairly and adequately protect the interests of

the Class and has retained counsel experienced and competent in prosecution ofclass

actions and complex litigation.

      82.    This action is also appropriate as a class action pursuant to RULE 23

(b)(1) and/or (2) as the Named Plaintiffs seek injunctive relief for the entire Class.

Hence, the prosecution of separate actions by individual Class Members would

create a risk of inconsistent or varying adjudications with respect to individual

members ofthe Class which would establish incompatible standards of conduct for

Defendant, Joseph Headley and his required adherence to applicable law. Further,

adjudications with respect to individual Class Members would, as a practical matter,

be dispositive of the interests of other Class Members who are not parties to the

adjudication and rnay impair and impede their ability to protect their interests.

      83.    There are numerous and substantial questions of law and fact common

to all putative Class members which control this litigation, and which predominate

over any individual issues. Included within the common questions are:
                                     Page 15 of28
   Case 2:20-cv-00742-MHT-SRW Document 1 Filed 09/15/20 Page 16 of 28




             a. Whether there is a policy at Elmore preventing correctional officers
                from striking inmates while handcuffed;

             b. Whether Plaintiffs and the Class were or will be injured or placed in
                the zone of danger by the lack of such a policy;

             c. If there is a policy at Elmore preventing correctional officers from
                striking inmates while handcuffed, whether it was communicated to
                the correctional officers;

             d. Whether Plaintiffs and the Class were or will be injured or placed in
                the zone of danger by the lack of communication ofsuch a policy to
                the correctional officers;

             e. If there is a policy at Elmore preventing correctional officers from
                striking inmates while handcuffed and ifit was comrnunicated to the
                correctional officers, whether it was enforced by the Warden;

             f. Whether Plaintiffs and the Class were or will be injured or placed in
                the zone of danger by the lack of enforcement ofsuch a policy; and

             g. Whether an injunction by this Court would have the effect of making
                inmates safer while at Elmore.

      84.    A class action is superior to other available methods for the fair and

efficient adjudication ofthis controversy. Absent a class action,the Named Plaintiffs

rnight not be able to obtain an Injunction to remedy this type ofsituation in the future.

      85.    Most individual putative Class mernbers have little ability to prosecute

an individual action, due to the complexity of the issues involved in this litigation,

the significant costs attendant to litigation on this scale, and, frankly, the fear of

pursuing litigation against Defendants who have authority over thern.


                                     Page 16 of28
    Case 2:20-cv-00742-MHT-SRW Document 1 Filed 09/15/20 Page 17 of 28




       86.     This action will result in an orderly and expeditious administration of

Class claims.Economies oftime, effort, and expense will be fostered, and uniformity

of decisions will be insured.

       87.     This action presents no difficulty that would impede its management by

the Court as a class action and a class action is superior to other available methods

for the fair and efficient adjudication ofthe claims brought herein.

                                  CAUSES OF ACTION

                                        Count I

          Violation of Fifth, Eighth and Fourteenth Amendments
           to the United States Constitution and 42 U.S.C.§ 1983
  (Defendant Correctional Officers and the Alabama Dept. of Corrections)

       88.     Paragraphs 1 through 87 are incorporated by reference herein as if set

out in full.

       89.     The Defendant Correctional Officers violated Plaintiffs' Constitutional

rights by using excessive force under the color of law in violation of the Eighth

Amendment.

      90.      The Defendant Correctional Officers deprived Plaintiffs' oftheir rights,

privileges, and immunities secured by the Fifth and Eighth Amendments to the

Constitution as incorporated and applied to the states through the Fourteenth

Amendment.


                                      Page 17 of28
   Case 2:20-cv-00742-MHT-SRW Document 1 Filed 09/15/20 Page 18 of 28




      91.    The Defendant Correctional Officers violated numerous state laws,

statutes, contracts and administrative regulations in committing the assault and

battery upon Plaintiffs.

      92.    The acts as set forth above were intentional, wanton, malicious and

oppressive thus entitling Plaintiffs to an award of punitive damages.

      93.    The Defendant Correctional Officers' violations of Plaintiffs'

Constitutional rights resulted in Plaintiffs' injuries and suffering.

      94.    Acting under color of state authority and pursuant to a potential for

illegal conduct to which Defendant Oliver was deliberately indifferent, the

Defendant Correctional Officers' conduct caused Plaintiffs' suffering and were a

direct cause of Plaintiffs' injuries. All such conduct violated clearly established and

well-settled law.

      95.    The Defendant Correctional Officers allowed, via action and inaction,

Defendant Oliver to violate Plaintiffs' Constitutional rights resulting in Plaintiffs'

suffering and were a direct cause ofPlaintiffs' injuries.

      96.    The Defendant Correctional Officers deprived Plaintiffs ofthose rights,

privileges, and immunities secured by the Fifth and Eighth Amendments to the

Constitution as incorporated and applied to the states through the Fourteenth

Amendment.


                                     Page 18 of28
   Case 2:20-cv-00742-MHT-SRW Document 1 Filed 09/15/20 Page 19 of 28




      97.      Further, these Defendants violated Plaintiffs' Fifth, Eighth, and

Fourteenth Amendment rights not to be subjected to cruel and unusual punishment

during detention and the right not to be subjected to conditions which constitute

punishment without an adequate hearing.

       98.     Further, through the acts as defined more fully above, Defendants

violated Plaintiffs' Equal Protection rights under the Fifth and Fourteenth

Amendments.

       WHEREFORE,Plaintiffs pray that judgment be entered against Defendants,

Ulysses Oliver, Jr., Bryanna Nicole Mosley, Leon Troy Williams, Willie M.Burks,

John Doe 1 & 2 and the Alabama Department of Corrections, for compensatory and

punitive damages, interest, costs ofthis action (including a reasonable attorney fee),

and such other legal and equitable relief as this Court deems necessary and proper.

                                      Count II

                              Injunctive Relief
          (Defendant Headley and the Alabama Dept. of Corrections)

       99.     Paragraphs 1 through 87 are incorporated by reference herein as if set

out in full.

       100. Defendant Headley, as warden ofthe Elmore Correctional Facility, had

a duty to implement policies that would ensure the health and safety ofthe inmates

under his care and supervision.

                                     Page 19 of28
   Case 2:20-cv-00742-MHT-SRW Document 1 Filed 09/15/20 Page 20 of 28




      101. Defendant, the Alabama Departrnent of Corrections, as the owner,

operator and supposed guarantor of inmates' constitutional rights at the Elmore

Correctional Facility, had a duty to implement policies that would ensure the health

and safety ofthe inmates housed therein.

      102. Defendants Headley and the Alabama Department of Corrections

further had a duty to implement policies that would protect the inmates under their

care and supervision from abuse, neglect or other harm at the hands of the

correctional officers they employed.

      103. Defendants Headley and the Alabama Department of Corrections

breached these duties by failing to implement and/or enforce such policies.

      104. As a direct and proximate result ofthe breaches of duty alleged herein,

both Plaintiffs suffered serious and painful physical injuries and emotional distress.

      105. This violation of Plaintiffs' Constitutional rights and the imminent

danger to other similarly situated prisoners forced to interact with guards at Elmore

Correctional Facility makes injunction a proper remedy under 42 U.S.C. § 1983 and

Alabama state law.

      WHEREFORE, Plaintiffs pray, on behalf of themselves and all others

similarly situated, that this Court enter an Order in the form of a prospective,

proscriptive injunction as to Defendants Headley and the Alabama Department of

Corrections, that policies be written or enforced to the effect that:
                                     Page 20 of28
    Case 2:20-cv-00742-MHT-SRW Document 1 Filed 09/15/20 Page 21 of 28




          a. an inmate cannot be struck with a baton, punched or kicked,

               while handcuffed or restrained in any fashion;

          b. in the event of allegations by an inmate of such an occurrence,

               prompt and appropriate investigation of all abuse-related

               complaints; and

          c. in the event such allegations are proven true after prompt and

               appropriate investigation, that such policies/rules require and

               result in formal disciplinary action be taken against any

               correctional employee, or agent, found to have engaged in such

               prohibited conduct.

Plaintiffs pray for this remedy together with an award of costs of this action

(including a reasonable attorney fee), and such other legal and equitable relief as this

Court deems necessary and proper.

                                      Count III

       Conspiracy to Conceal Violation of Fifth, Eighth and Fourteenth
      Amendments to the United States Constitution and 42 U.S.C.§ 1983
                     (Defendant Correctional Officers)

       106. Paragraphs 1 through 87 are incorporated by reference herein as if set

out in full.

       107. The Defendant Correctional Officers violated Plaintiffs' Fifth, Eighth,

and Fourteenth Amendment rights not to be subjected to cruel and unusual
                                     Page 21 of28
   Case 2:20-cv-00742-MHT-SRW Document 1 Filed 09/15/20 Page 22 of 28




punishment during detention and the right not to be subjected to conditions which

constitute punishment without an adequate hearing.

      108. Specifically, Defendant Burks forced Plaintiffs to sign an affidavit

admitting guilt and exonerating the Defendant Correctional Officers of culpability.

      109. The contents of said affidavit were untrue and Plaintiffs' signatures

were obtained under duress.

      110. In furtherance of the conspiracy to conceal the beating ofPlaintiffs and

deprive them ofcertain Constitutional protections, Defendant Burk knowingly made

false material declarations in grand jury testimony about his intentional and

deliberate overtightening of handcuffs and restraints in order to inflict pain on

inmates under his supervision.

      111. In so doing, the Defendant Correctional Officers reached an

understanding or agreement to conceal their violation and deprivation of Plaintiffs'

rights, privileges, and immunities secured by the Fifth and Eighth Amendments to

the Constitution as incorporated and applied to the states through the Fourteenth

Amendment,through the use offorce or intimidation.

      112. Defendant Correctional Officers' conspiracy to cover up their

violations of Plaintiffs Constitutional rights deprived Plaintiffs of those rights,

privileges, and immunities secured by the Fifth and Eighth Amendments to the


                                   Page 22 of28
    Case 2:20-cv-00742-MHT-SRW Document 1 Filed 09/15/20 Page 23 of 28




Constitution as incorporated and applied to the states through the Fourteenth

Amendment.

       113. Further, through the acts as defined more fully above, Defendants

violated Plaintiffs' equal protection rights under the Fifth and Fourteenth

Amendments.

       WHEREFORE; Plaintiff pray that judgment be entered against Defendants,

Ulysses Oliver, Jr., Bryanna Nicole Mosley, Leon Troy Williams, Willie M.Burks,

and John Doe 1 & 2, for compensatory and punitive damages, interest, costs of this

action (including a reasonable attorney fee), and such other legal and equitable relief

as this Court deems necessary and proper.

                                      Count IV

                                     Battery
                                (Defendant Oliver)

       114. Paragraphs 1 through 87 are incorporated by reference herein as if set

out in full.

       115. While Plaintiffs were incarcerated at Elmore Correctional Facility,

Defendant, Oliver, while acting within the line and scope of his employment,

wrongfully wrought harmful and offensive contact on Plaintiffs' respective persons.

       116. As a direct and proximate result of Defendant Oliver's conduct,

Plaintiffs were caused to suffer serious personal injury and severe emotional distress.

                                     Page 23 of28
   Case 2:20-cv-00742-MHT-SRW Document 1 Filed 09/15/20 Page 24 of 28




       WHEREFORE, Plaintiff pray that judgment be entered against Defendant

Ulysses Oliver for compensatory and punitive damages, interest, costs ofthis action,

and such other legal and equitable relief as this Court deems necessary and proper.

                                     Count V

                                   Assault
                       (Defendant Correctional Officers)

       117. Paragraphs 1 through 87 are incorporated by reference herein as if set

out in full

       118. While Plaintiffs were incarcerated at Elmore Correctional Facility, the

Defendant Correctional Officers while acting within the line and scope of their

employment, wrongfiilly committed an intentional touching, and/or threat of the

same, on Plaintiffs' respective persons, in a rude, threatening or explicit manner,

under such circumstances that said touching created in Plaintiffs a well-founded fear

of an imminent battery.

       119. As a direct and proximate result ofthe Defendant Correctional Officers'

conduct, Plaintiffs were caused to suffer personal injury and severe emotional

distress.

       WHEREFORE, Plaintiff pray that judgment be entered against Defendants

Ulysses Oliver, Jr., Bryanna Nicole Mosley, Leon Troy Williams, Willie M.Burks,

and John Doe 1 & 2, for compensatory and punitive damages, interest, costs of this

                                    Page 24 of28
   Case 2:20-cv-00742-MHT-SRW Document 1 Filed 09/15/20 Page 25 of 28




action, and such other legal and equitable relief as this Court deems necessary and

proper.

                                    Count VI

      Tort of Outrage(a.k.a. Intentional Infliction of Emotional Distress)
                     (Defendant Correctional Officers)

       120. Paragraphs 1 through 87 are incorporated by reference herein as iffully

set forth.

       121. While incarcerated at Elmore Correctional Facility, Plaintiffs were

subjected to conduct so outrageous in character and so extreme in degree as to

transcend all bounds of decency, and to be regarded as atrocious and utterly

intolerable in a civilized community.

       122. The actions referred to herein were intentional on the part ofDefendant,

Ulysses Oliver, acting within the line and scope of his employment, so as to cause

Plaintiffs to suffer severe emotional distress, or with reckless disregard as to the

effect of such conduct.

       123. As a direct and proximate result of such extreme and outrageous

conduct by Defendant, Ulysses Oliver, and the breach of Defendants Williams,

Mosley,Burks & John Doe 1 & 2's duty to prevent the infliction ofsuch outrageous

conduct on the inmates under their care, Plaintiffs were caused to suffer personal

injury and severe emotional distress.

                                   Page 25 of 28
    Case 2:20-cv-00742-MHT-SRW Document 1 Filed 09/15/20 Page 26 of 28




       WHEREFORE, Plaintiff pray that judgment be entered against Defendants

Ulysses Oliver, Jr., Bryanna Nicole Mosley, Leon Troy Williams, and John Doe 1

& 2,for compensatory and punitive damages, interest, costs ofthis action, and such

other legal and equitable relief as this Court deems necessary and proper.

                                     Count VII

                                  Negligence
                        (Defendant Correctional Officers)

       124. Paragraphs 1 through 87 are incorporated by reference herein as if set

out in full

       125. The Defendant Correctional Officers owed a duty to Plaintiffs to allow

them to serve their custodial sentence without fear of injury at the hands of their

jailors or other correctional employees.

       126. Defendant Oliver breached this duty when he acted with negligence,

carelessness and/or lack of skill when interacting with Plaintiffs as laid out supra.

       127. Defendants Mosley, Williams, Burks & John Doe 1 & 2 likewise

breached their respective duty to Plaintiffs when they acted with negligence,

carelessness and/or lack of skill by failing to prevent Defendant Oliver from

assaulting both Plaintiffs, despite having the opportunity and ability to do so.

       128. As a direct and proximate result ofthe breaches of duty alleged herein,

both Plaintiffs suffered serious and painful physical injuries and emotional distress.

                                    Page 26 of28
   Case 2:20-cv-00742-MHT-SRW Document 1 Filed 09/15/20 Page 27 of 28




      WHEREFORE,Plaintiffs pray that judgment be entered against Defendants,

Ulysses Oliver, Jr., Bryanna Nicole Mosley, Leon Troy Williams, Willie M.Burks,

and John Doe 1 & 2, for compensatory damages, interest, costs of this action, and

such other legal and equitable relief as this Court deems necessary and proper.


Submitted this, the 9th day of September, 2020.



                                                           -410/',oe°
                                             Eric J Aitr173(
                                                           —
                                             T Mastando( B-4 7-E54T)
                                             Attorneysfor Plaintiffs,
                                             MASTANDO & ARTRIP,LLC
                                             301 Washington St., Suite 302
                                             Huntsville, Alabama 35801
                                             Telephone: (256)532-2222
                                             Facsimile: (256)513-7489
                                             artrip@mastandoartrip.com
                                             teri@mastandoartrip.com




                                   Page 27 of28
   Case 2:20-cv-00742-MHT-SRW Document 1 Filed 09/15/20 Page 28 of 28




              DEFENDANTS TO BE SERVED BY CERTIFIED MAIL:

Ulysses Oliver, Jr.
6304 Burbank Crossing Loop,
Montgomery, AL 36117.

Leon Troy Williams
488 Stone Park Blvd,
Pike Road, AL 36064.

Bryanna Nicole Mosley
310 Ivy Hills Circle,
Calera, AL 35040

Willie M.Burks
2770 Sumter Ave.,
Montgomery, AL 36109

Joseph H. Headley,
4471 County Road 76,
Clanton, AL 35045

Alabama Department of Corrections
301 South Ripley Street
P.O. Box 301501,
Montgornery, AL 36130-1501



                                                 rtrip
                                           torneyfor2'laintiffs




                                Page 28 of28
